DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-6, 9-11 and 13-15 are rejected under 35 U.S.C. 102(e) as being anticipated by  Ekstein et al (U.S.Pat. 7,816,022). 
With respect to claims 1, 10-11, 13 and 15, Ekstein discloses a substrate holder (12) for use in a lithographic apparatus, and a corresponding method comprising all of the limitations of the instant claims such as: 
 
[AltContent: arrow]
    PNG
    media_image1.png
    268
    590
    media_image1.png
    Greyscale
a surface
a main body having a smooth and flat surface (see figure 6); a thin-film stack (17a-d) provided on the surface and forming an electric component ( heater; see col.12, line 29) and a plurality of burls (17e) provided on the thin-film stack and having end surface to support a substrate (11). 
As to claim 3 and 14, it is apparent that the burls/projection (19) have been formed by a process selected from a group consisting of deposition and selective etching, sputtering through a patterned resist layer deposition through a hard-mask and laser-sintering (see col.12, lines 32-49).
As to claim 4, wherein at least one burl has a first layer (17e) of a first material and a second layer (17 c, d) of a second material that is different from the first material. 
As to claims 5-6, the thin film stack (17a-e) forms a plurality of electric components (see col.12, lines 28-33).
As to claim 9, wherein the component is a component selected from the group consisting of a heater (see col.12, line 29). 
Claims 1, 5-7, 10-11, 13, 15 are rejected under 35 U.S.C. 102(e) as being anticipated by Tromp et al (US 2013/0189802).
With respect to claims 1, 10-11, 13 and 15, Tromp discloses a substrate holder (WT) for use in a lithographic apparatus, and a corresponding method comprising all of the limitations of the instant claims such as:  a main body (100a) having a smooth and flat surface (see figure 6); a thin-film stack (thermally insulating layers) 9provided on the surface and forming an electric component ( heater 101 or sensor 102) and a plurality of burls (106) provided on the thin-film stack and having end surface to support a substrate (W) (see claim 1).

    PNG
    media_image2.png
    303
    506
    media_image2.png
    Greyscale

As to claims 5-6, wherein the thin film stack includes at least one via in electrical contact (see figure 6) and forms a plurality of electric components (101, 102).
As to claim 7, wherein the first electric component (101) and a second electric component (102) of the plurality of electric components are arranged in a single layer (see figure 6) of the thin film stack. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ekstein et al (US Pat. 7,816,022). 
As to claim 2, Ekstein discloses substantially all of the limitations of the instant claims except the main body is formed of a different material than the burls.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select suitable materials for the main body and the burls for the purpose of improving the quality of the substrate holder since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
With respect to claims 7-8, Ekstein discloses substantially all of the limitations of the instant claims as discussed above.  Ekstein does not specifically disclose the arrangement of a first electric component and a second electric component as recited in the instant claims.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ and arrange the first electronic and the second electronic components in a single layer or in two separate layers of the thin-film stack (17a, 17b) of Ekstein since it has been held that rearrangement parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,442,395.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features/limitations collectively recited in claims 1-11 and 13-15 of the instant application are also included, inter alia, in the collective recitation of claims 1-20 of the ‘395 patent. 
With respect to claims 1, 13 of the present application, claim 1 of the ‘395 patent discloses 

    PNG
    media_image3.png
    119
    367
    media_image3.png
    Greyscale

As to claims 2-11, 14-15 of the present application, the limitations of these claims are clearly disclosed in claims 2-19 of the ‘395 patent.
 In fact, claims 1-11, and 13-15 of the present application are merely re-written versions/or broader versions of claims 1-20 of the '395 patent.
Prior Art Made of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bex et al (U.S.Pat. 9,354,528) discloses a substrate holder and has been cited for technical background.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
6/22/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882